EAGLES, Judge.
We reject plaintiff’s contention that a violation of G.S. 20450(d) falls under the “all other moving violations” category of G.S. 2046(c) for which only two points are awarded. Plaintiff’s record of conviction was corrected to reflect a conviction for a violation of G.S. 20450(d). G.S. 20450 is entitled “Limitations on privilege of overtaking and passing.” Under G.S. 2046(c), the Division of Motor Vehicles must enter four points on the motor vehicle record of any person convicted of “illegal passing.” We hold that plaintiff pled guilty under G.S. 20450(d) to one form of illegal passing and his motor vehicle record presently reflects the correct point value for that violation.
For the above reason the judgment of the Superior Court is
Affirmed.
Judges Wells and Becton concur.